Citation Nr: 1418501	
Decision Date: 04/25/14    Archive Date: 05/02/14

DOCKET NO.  11-19 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a lung disability, to include asthma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1987 to June 1991.

The case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In November 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.

The Board has reviewed the Veteran's physical claims file and his file on both the "Virtual VA" system and VBMS to ensure a total review of the evidence.

The Board, in October 2011, remanded the issue of entitlement to service connection for a lung disability, to include asthma to the Appeals Management Center (AMC), in Washington, DC, to provide the Veteran an opportunity to testify at a hearing before a member of the Board.  The requested action having been completed, the matter has properly been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran has a currently diagnosed lung disability.

2.  According to the medical and other evidence now in the file, it is just as likely as not the Veteran's lung disability is the result of the Veteran's active duty service.





CONCLUSION OF LAW

The criteria for service connection for a lung disability, to include asthma, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In establishing his claim, the Veteran need only demonstrate that there is an approximate balance of positive and negative evidence.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Under the benefit of the doubt doctrine established by Congress, when the evidence is in "relative equipoise, the law dictates that the Veteran prevails." Id.  The benefit of the doubt is afforded the claimant with respect to each issue material to the determination.  Id.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran has been diagnosed with asthma and some lung abnormalities such as mediastinal adenopathy.  See, e.g., January 2011 VA Pulmonary Note; August 2010 VA Pulmonary Note ("CT...showing mediastinal adenopathy."); January 2010 VA Telephone Encounter Note (reporting results of CT scan and diagnosis of mediastinal adenopathy "with increased number of small nodes"); November 2009 Statement by Dr. T.B. (noting that the Veteran has asthma); September 2009 VA Pulmonary Consult Note (discussing course and treatment of Veteran's asthma); February 2009 Emergency Room Note (documenting treatment for asthma attack).  So, the Veteran has a current lung disability.

Likewise, the Veteran's service records confirm that he participated in the overhaul of a U.S. Navy ship during his active service.  See, e.g., History of Assignments (documenting assignment to the USS Belleau Wood during the period the ship underwent a major overhaul).  He also had some complaints of breathing problems while in service.  See, e.g., May 1988 Chronological Record of Medical Care ("Pt in for c/o difficulty breathing, nausea, and vomiting...A:  URI / active airway disease"); October 1990 Chronological Record of Medical Care ("Pt states he started coughing about 1/2 Tsp of blood this AM.").  The evidence of record establishes the element of an in-service event or injury.

There are medical opinions of record suggesting that the Veteran's current lung disability is etiologically related to his active service.  See, e.g., December 2009 Letter from VA Physician T.B. ("I believe there is a good chance that his lung symptoms were brought on or exacerbated by exposures during his time at Long Beach in the military."); June 2010 Letter from VA Physician T.B. (stating that the Veteran's "asthma symptoms started after exposure to unknown substances at the shipyard in 1989"); May 2010 Letter from VA Physician J.K. ("He has a history of exposure to uncertain substances while working at the shipyard in 1989 after which his symptoms consistent with asthma started."); see also January 2011 VA Pulmonary Care Note (stating "breathing prob started after this exposure").

While the opinions provided by two different VA physicians are not couched in terms of probability, such as "more likely than not", an etiological opinion has to be viewed in its entire context and may not be characterized solely by the medical professional's choice of words.  See Perman v. Brown, 5 Vet. App. 237, 241 (1993); Lee v. Brown, 10 Vet. App. 336, 338 (1997).  Moreover, an "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology, rather, this need only be an as likely as not proposition for the Veteran to prevail.  See, e.g., Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  The Federal Circuit has, subsequent to these decisions, shed further light on how to properly assess and determine the probative value of noncommittal or ambiguous opinions.  For instance, in Hogan v. Peake, 544 F.3d 1295 (Fed. Cir. 2008), the Federal Circuit Court held that a determination regarding service connection requires consideration of all pertinent medical and lay evidence, including medical opinions that do not state definitively when a particular disorder or condition began; therefore, classifying a medical opinion as "non-evidence" is "troubling."  Id. at 1297.

The Board finds that the letter opinions, while not couched in language mirroring the legal standards, do provide positive, probative evidence of a causal nexus between the Veteran's active service and his current lung condition.  Two VA physicians specifically mark the onset of the Veteran's current condition to that time and, at least implicitly, opine that the conditions faced by the Veteran are medically capable of triggering the onset of asthma.  See, e.g., December 2009 Letter from VA Physician T.B. (noting "good chance" of a causal connection).  This evidence is, at least, sufficient to trigger the VA's duty to obtain a medical examination.  See McLendon v. Nicholson, 20 Vet. App. 79, 84-86 (2006) (holding that the VA's duty to provide an examination is triggered where the record contains an indication that a current disability "may be" related to active service).

The Board notes that the record does contain some evidence in support of finding his asthma predated service.  See, e.g., November 2007 VA Primary Care Follow-up Note ("asthma - since childhood").  However, the Veteran's induction examination contains no indication of a pre-existing condition.  See August 1986 Report of Medical Examination (noting on induction examination that "lungs and chest are "normal" and not otherwise indicating any breathing or lung problems); October 1987 Report of Medical Examination (same); August 1986 Report of Medical History (marking "no" with respect to any history of asthma, shortness of breath, or chest pains).  As a result, the Veteran is entitled to a presumption that he was in sound condition unless there is "clear and unmistakable evidence demonstrat[ing] that the injury or disease existed before acceptance and enrollment and was not aggravated by such service."  38 U.S.C. §§ 1111, 1132; 38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1089, 1092 (Fed. Cir. 2004).  Scattered references to childhood asthma in the post-service medical record, particularly when there are also contrary notations and no medical records of a pre-service diagnosis, are insufficient to establish that the Veteran's asthma existed before acceptance and enrollment in the military.  Further, the opinions that are of record tend to suggest, if anything, that aggravation was at least possible and maybe likely.  See, e.g., December 2009 Letter from VA Physician T.B. (noting a "good chance" of "exacerbation" of the Veteran's lung condition).  In short, there is not clear and unmistakable evidence that the condition either existed before the Veteran's active service or that the Veteran's condition was not aggravated by his active service.

In summary, there is not sufficient evidence of record to support a finding that the Veteran's lung condition pre-existed and was not aggravated by service.  Moreover, the medical evidence of record contains some probative evidence of a causal connection between the Veteran's active service and his current lung disability, but no evidence tending to negate the connection.  

Considering all of the medical and other evidence of record, the Board finds that the evidence with respect to service connection is, at least, in equipoise and, therefore, grants the Veteran's claim of entitlement to service connection for a lung disability.  See Gilbert, 1 Vet. App. at 53-56.  Because the Veteran's claim has been granted and the Veteran could suffer no prejudice, the Board need not discuss the VA's fulfillment of its duties to notify and assist.


ORDER

Entitlement to service connection for a lung disability, to include asthma, is granted.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


